COURT OF APPEALS
SANDEE BRYAN MARION                 FOURTI I COURT OF APPEALS DISTRICT                      KEITH E. MOTTLE
  CHIEF JUSTICE                       CADENA-REEVES JUSTICE CENTER                          CLERK OF COURT
KAREN ANGELINI                           300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                       SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                   WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
PATRICIA O. ALVAREZ                                                                           (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                FACSIMILE NO.
  JUSTICES                                                                                    (210)335-2762



                                          March 30,2015



   M. Patrick Maguire                                                Steven A. Wadsworth
   M. Patrick Maguire, P.C.                                          Assistant District Attorney
   945 Barnett St.                                                   216th Judicial District
    Kerrville, TX 78028                                              200 Earl Garrett St., Suite 202
                                                                     Kerrville, TX 78028




    RE:     Court of Appeals Numbers:     04-14-003 89-CR and 04-14-00390-CR
            Trial Court Case Numbers:     5397 and 5398
            Style:                        Paul Anthony Garcia v. The State of Texas



    Dear Counsel:


            Enclosed please find the order which the Honorable Court of Appeals has issued
    in reference to the above styled and numbered cause.


            If you should have any questions, please do not hesitate to contact me.


                                                           Very truly yours,
                                                           KEITH E. HOTTLE, CLERK




                                                           Margaret It. Adams
                                                           Legal Assistant, Fourth Court of Appeals
                                                           210.335.3854